          Case 5:20-cv-00616-C Document 57 Filed 03/22/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

RIFFEL LAW FIRM, PLLC, a Professional         )
Limited Liability Company,                    )
                                              )
             Plaintiff,                       )
                                              )
v.                                            )     Case No.5:20-cv-616-C
                                              )
HEATH D. GAISFORD, an individual;             )
ALISHA LOUISE GAISFORD, an                    )
Individual; DENNIS IRVIN GAISFORD,            )
an individual; LOLA FAYE GAISFORD,            )
an individual; STATE OF OKLAHOMA              )
ex rel. OKLAHOMA TAX COMMISSION;              )
ELLIS COUNTY TREASURER and                    )
BOARD OF COUNTY COMMISSIONERS;                )
U.S. DEPARTMENT OF AGRIGULTURE,               )
ex rel. FARM SERVICE AGENCY; and              )
JOHN DOE, occupant,                           )
                                              )
             Defendants.                      )

                                        ORDER

      Before the Court is the Motion to Withdraw as Counsel of Record filed by Amy L.

Alden. Upon review of the motion, the Court GRANTS the Motion to Withdraw as Counsel

of Record [ECF No. 56] and ORDERS that Amy L. Alden be withdrawn as counsel for

Defendants, Heath D. Gaisford, Alisha Louise Gaisford, Dennis Irving Gaisford and Lola

Faye Gaisford in the above-entitled cause.

      IT IS SO ORDERED this 22nd day of March, 2021.
